DETAILED ACTION

This Office action is in response to Applicant’s amendment filed October 12, 2021.  Applicant has amended claim 10.  New claims 21-29 have been added.  Currently, claims 10-29 remain pending in the application.

The text of those sections of Title 35 U.S. Code not included in this action can be found in the prior Office action, Paper No. 20210723.

The rejection of claims 10-20 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Boylan et al, US 2012/0028527, is maintained for the reasons of record.

The rejection of claims 10 and 16-20 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jackson et al, U.S. Patent No. 4,741,944, is withdrawn in view of applicant’s amendments and remarks.

The provisional rejection of claims 10-20 on the ground of nonstatutory double patenting as being unpatentable over claims 11-20 of copending Application No. 16/980,613 is withdrawn in view of applicant’s timely filed terminal disclaimer.

                                          NEW GROUNDS OF REJECTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 29 recites the limitation "wherein the N-methylol-functional monomer comprises N-methylolacrylamide" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, the examiner asserts that instant claims 10 and 25, from which claim 29 ultimately depends from, does not contain the limitation “N-methylol-functional monomer”.  Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-26 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Boylan et al, US 2012/0028527.
Boylan et al, US 2012/0028527, discloses a low-formaldehyde binder composition for increasing wet and dry tensile strength of a nonwoven substrate comprising an aqueous vinyl acetate ethylene copolymer dispersion employing a nonionic, cationic or amphoteric dispersion stabilizer, chitosan, and one or more surfactants (see abstract and paragraphs 3-6).  It is further taught by Boylan et al that the vinyl acetate ethylene copolymer is stabilized with nonionic polyvinyl alcohol, hydroxyethylcellulose, or alcohol ethoxylates (see paragraph 12), that the nonwoven substrate is a natural fiber or cellulose fiber (see paragraph 23), that the nonwoven substrate is produced by an air laid, wet laid, or carding process (see paragraph 22), 
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Response to Arguments
Applicant's arguments filed October 12, 2021 have been fully considered but they are not persuasive.
Applicant argues that Boylan et al, US 2012/0028527, does not teach or suggest in general a wipe that contains cationic disinfectants and is free of anionic surfactants, as required in the instant claims.  However, the examiner respectfully disagrees.  Specifically, the examiner respectfully maintains that Boylan et al clearly discloses a nonwoven substrate that contains benzyl quaternary ammonium compounds and is free of anionic surfactants (see paragraph 17), as required in the instant claims.

Allowable Subject Matter
Claims 21-23 and 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
December 6, 2021